Citation Nr: 0505299	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1943 and from March 1945 to February 1946.  The 
veteran was detained as a Prisoner of War of the Japanese 
Government from May 1942 until January 1943.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  

In November 2003 Board of Veterans' Appeals (Board) remanded 
the appellant's claim.  The notification required by the 
remand has been accomplished and the claim has been returned 
for further appellate consideration.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The issue of service connection for the cause of the 
veteran's death is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a June 1991 rating decision.  The 
appellant did not appeal that rating decisions.  

2.  The evidence submitted since the June 1991 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant that it 
must be considered to fairly decide the claim.  


CONCLUSION OF LAW

1.  The June 1991 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 19.192 (1991).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen her claim was filed in February 
2001 consequently, the new version of § 3.156 (2004) does not 
apply.  

As the decision of the Board reopens the appellant's claim 
for service connection for the cause of the veteran's death 
and remands the claim for additional development no further 
review to determine if the requirements of VCAA have been met 
is required at this time.  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including pulmonary 
tuberculosis, when they are manifested to a compensable 
degree within the initial three post service years.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any tuberculosis.  The repealed section, 
however, still applies to the case of any veteran who on 
August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  The use of the protective 
provisions of Pub. L. 90-493 should be mentioned in the 
discussion portion of all ratings in which these provisions 
are applied.  For use in rating cases in which the protective 
provisions of Pub. L. 90-493 apply, the former evaluations 
are retained in this section.  For 5 to 11 years after the 
date of inactivity of active tuberculosis, which was 
clinically identified during service or subsequently, a 
30 percent rating is assigned.  38 C.F.R. § 4.89 (2004).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background and Analysis.  The appellant notified the 
RO of the death of the appellant in November 1990.  The RO 
denied the claim for service connection for the cause of the 
veteran's death in June 1991.  The appellant was notified by 
the RO in July 1991 that her claim had been denied.  The 
appellant did not file an appeal.  

The evidence in the claims folder in June 1991 included the 
veteran's service records, including a May 1946 Report of 
Physical Examination which indicated the veteran had incurred 
pulmonary tuberculosis in service.  Also of record was the 
veteran's Certificate of Death which revealed he died on 
September [redacted], 1990 of cardio-pulmonary arrest secondary to 
septicemia.  The veteran had previously submitted July 1989 
private medical records which revealed diagnoses of minimal 
bilateral pulmonary tuberculosis, paralytic ileus and 
incidental osteoarthritis of the lumbar spine.  

The appellant submitted her request to reopen her claim for 
service connection for the cause of the veteran's death in 
February 2001.  The evidence submitted since June 1991 
includes the veteran's terminal hospitalization records from 
Dr. Rafael S. Tuboken Memorial Hospital dated in September 
1990.  

The veteran's terminal hospitalization records were not in 
the claims folder in June 1991.  They are not cumulative or 
redundant of records in the claims folder in June 1991.  They 
bear directly on the issue of the cause of the veteran's 
death.  The Board has concluded they are new.  

The terminal hospitalization records provide information as 
to the diagnoses made prior to the veteran's death and may be 
of great probative value in determining if a service 
connected disability caused or contributed to his death.  
They are so significant that they must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  


ORDER

The claim for service connection for the cause of the 
veteran's death, is reopened, to this extent only the appeal 
is granted.  


REMAND

The appellant has asserted the veteran died due to a service-
connected disability.  After reviewing the claims folder the 
Board has concluded the evidence raises the question of 
whether service connection is in order for pulmonary 
tuberculosis.  As the veteran died of cardio-respiratory 
arrest and pulmonary tuberculosis is a disease which affects 
the lungs, the evidence raises questions as to whether a 
service-connected disability caused or contributed to the 
veteran's death.  

The service records include May 1946 examination report 
noting diagnosis of pulmonary tuberculosis during the initial 
year following service separation.  The examiner in May 1946 
indicated that the pulmonary tuberculosis was incurred in the 
line of duty.  38 C.F.R. § 3.370, 3.374 (2004).  As the 
diagnosis was made within three years of the veteran's 
separation from the service and the veteran entered the 
service in 1941, pulmonary tuberculosis would have been 
granted a compensable evaluation under 38 C.F.R. § 4.89 
(2004) as it would have been either active or inactive for no 
more than four years.  The regulations at 38 C.F.R. § 4.89 
provide a compensable rating for active or inactive 
tuberculosis for 5 to 11 years after the date of inactivity 
for veterans receiving or entitled to receive compensation on 
August 19, 1968.  

As the veteran died of cardio-respiratory arrest there is a 
possibility the veteran's pulmonary tuberculosis played a 
role in bringing about his death.  Even if the pulmonary 
tuberculosis did not play a principal role, is it a disease 
which affects a vital organ, the lungs.  The regulations at 
38 C.F.R. § 3.312 (c)(3) provide that when a service-
connected disease affects a vital organ careful consideration 
is to be given to any resulting debilitating effects and 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of other disease which primarily caused the veteran's death.  
As this is a medical question, which requires a medical 
opinion, the claim must be remanded to obtain a medical 
opinion.  38 C.F.R. § 3.159 (a)(1) and (c)(4)(2004); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  VA should ask the appellant to 
identify all health care providers who 
treated the veteran for pulmonary 
tuberculosis during his lifetime, then 
obtain copies of records of all such 
treatment which have not been previously 
secured.  

2.  VA should request that a VA physician 
review the veteran's medical records 
including the May 1946 Report of Physical 
examination which diagnosed minimal 
pulmonary tuberculosis of the left lung, 
July 1989 private medical records which 
noted bilateral minimal pulmonary 
tuberculosis and the September 1990 
records of the veteran's terminal 
hospital and answer the following 
questions:  

Is it at least as likely as not that the 
veteran's pulmonary tuberculosis was 
etiologically related to the cardio-
respiratory arrest or septicemia which 
were the immediate and underlying causes 
of the veteran's death?   

Is it at least as likely as not the 
veteran's pulmonary tuberculosis resulted 
in debilitating effects and general 
impairment of health to an extent that 
the veteran was materially less capable 
of resisting the primary cause of his 
death?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


